Exhibit 10(b)

Contract No. 117162

 

NATURAL GAS PIPELINE COMPANY OF AMERICA (NATURAL)

STORAGE RATE SCHEDULE NSS

AGREEMENT DATED March 7, 2000

 

1. SHIPPER is: THE PEOPLES GAS LIGHT AND COKE COMPANY, a LDC.

2. (a) MDQ totals: 123,667 MMBtu per day.

(b) MSV totals: 9,275,025 MMBtu.

3. TERM: April 1, 2000 through April 30, 2003.

4. [ ] This Agreement supersedes and cancels an ____________ Agreement dated
___________.

[X] Service and reservation charges commence the latter of:

(a) April 1, 2000, and

(b) the date capacity to provide the service hereunder is available on Natural's
System.

[ ] Other:_____________________________________________

5. SHIPPER'S ADDRESSES

 

NATURAL'S ADDRESSES

 

General Correspondence

:

THE PEOPLES GAS LIGHT & COKE COMPANY

 

NATURAL GAS PIPELINE COMPANY OF AMERICA

RAULIE DE LARA

 

ATTENTION: ACCOUNT SERVICES

130 E. RANDOLPH DR.

 

ONE ALLEN CENTER, SUITE 1000

CHICAGO, IL 60601-6207

 

500 DALLAS ST., 77002

 

 

P. O. BOX 283 77001-0283

 

 

HOUSTON, TEXAS

 

 

 

 

Statements/Invoices/Accounting Related Materials

:

THE PEOPLES GAS LIGHT & COKE COMPANY

 

NATURAL GAS PIPELINE COMPANY OF AMERICA

DIANE FILEWICZ, 24TH FLOOR

 

ATTENTION: ACCOUNT SERVICES

130 E. RANDOLPH DR.

 

ONE ALLEN CENTER, SUITE 1000

CHICAGO, IL 60601-6207

 

500 DALLAS ST., 77002

 

 

P.O. BOX 283 77001-0283

 

 

HOUSTON, TEXAS

 

Payments

:

 

 

NATURAL GAS PIPELINE COMPANY OF AMERICA

 

 

P.O. BOX 70605

 

 

CHICAGO, ILLINOIS 60673-0605

 

 

 

 

 

FOR WIRE TRANSFER OR ACH:

 

 

DEPOSITORY INSTITUTION: THE CHASE

 

 

MANHATTAN BANK, NEW YORK, NY

 

 

WIRE ROUTING #: 021000021

 

 

ACCOUNT #: 323-206042

 

 

6. The above stated Rate Schedule, as revised from time to time, controls this
Agreement and is incorporated herein. NATURAL AND SHIPPER ACKNOWLEDGE THAT THIS
AGREEMENT IS SUBJECT TO THE PROVISIONS OF NATURAL'S FERC GAS TARIFF AND
APPLICABLE FEDERAL LAW. TO THE EXTENT THAT STATE LAW IS APPLICABLE, NATURAL AND
SHIPPER EXPRESSLY AGREE THAT THE LAWS OF THE STATE OF ILLINOIS SHALL GOVERN THE
VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT OF THIS CONTRACT, EXCLUDING,
HOWEVER, ANY CONFLICT OF LAWS RULE WHICH WOULD APPLY THE LAW OF ANOTHER STATE.
This Agreement states the entire agreement between the parties and no waiver,
representation, or agreement shall affect this Agreement unless it is in
writing.

AGREED TO BY:



NATURAL GAS PIPELINE COMPANY OF AMERICA

 

THE PEOPLES GAS LIGHT AND COKE COMPANY

"Natural"

 

"Shipper"

 

 

 

By: /s/ David J. Devine

 

By: /s/ William E. Morrow

 

 

 

Name: David J. Devine

 

Name: William E. Morrow

 

 

 

Title: Vice President, Business Planning

 

Title: Vice President



 

 

Contract No. 117162